      Case 1:21-cr-00377-AKH Document 40 Filed 08/19/21 Page 1 of 1




                                              August 19, 2021
BY ECF
Honorable Alvin K. Hellerstein        6RRUGHUHG
United States District Judge
Southern District of New York         V+RQ$OYLQ.+HOOHUVWHLQ
500 Pearl Street                      $XJXVW
New York, NY 10007

       Re:   United States v. Windelson Montero,
             21 Cr. 377 (AKH)

Dear Judge Hellerstein:

       I write with the consent of the government and Pretrial Services to
request that the Court modify Mr. Montero’s bail condition concerning his
residence. Pursuant to this Court’s July 29 bail modification order, Mr.
Montero has been residing at Covenant House, a youth housing, education,
food security, and vocational support program in Manhattan. Covenant
House offers only temporary housing, however, and has now referred Mr.
Montero within the shelter system to a residence in the Bronx, the address of
which has been provided to Pretrial Services. Accordingly, I request that the
Court authorize Mr. Montero’s change of residence.

      To avoid the need for future applications to the Court in the event that
Mr. Montero is transferred again, I respectfully request that the conditions of
Mr. Montero’s bail be modified to require simply that his residence be
approved by Pretrial Services.

       As noted, the government and Pretrial Services consent to this request.

                                              Respectfully submitted,
                                               /s/
                                              Clay H. Kaminsky
                                              Assistant Federal Defender
                                              Federal Defenders of New York
                                              (212) 417-8749 / (646) 846-2622
cc:    AUSA Matthew Weinberg
       USPSO Joshua Rothman (by email)
       USPSO Jonathan Lettieri (by email)
